Motion Granted and Order filed November 29, 2018




                                      In The

                    Fourteenth Court of Appeals
                                   ____________

                              NO. 14-18-00692-CV
                                   ____________

 ENERGY STRATEGIC ADVISORY SERVICES LLC AND BLUESCAPE
               ENERGY PARTNER LLC, Appellant

                                        V.

  ENTERPRISES PRODUCTS OPERATING, LLC AND ACADIAN GAS
                  PIPELINE SYSTEM, Appellee


                    On Appeal from the 157th District Court
                             Harris County, Texas
                      Trial Court Cause No. 2016-60848A

                                     ORDER
      On November 26, 2018, the parties filed a joint motion to abate this appeal.
The motion states the parties are engaged in settlement discussions and believe this
matter may be resolved. They ask that the appeal be abated to allow time for
settlement. The motion is GRANTED. Accordingly, we issue the following order.
       The appeal is abated, treated as a closed case, and removed from this court’s active
docket until January 28, 2019. The parties shall file a motion to continue the abatement,
reinstate the appeal, or dismiss the appeal by that date. If the motion is to continue the
abatement, the motion shall state the reasons for continued abatement.

      The appeal will be reinstated on this court’s active docket after January 28, 2019, or
when the parties file a motion to reinstate the appeal, whichever is earlier. The court may
reinstate the appeal on its own motion.

                                  PER CURIAM




                                            2